Exhibit AMENDMENT TO CHANGE OF CONTROL AGREEMENT FOR [EXECUTIVE NAME] THIS AMENDMENT TO CHANGE OF CONTROL AGREEMENT dated as of November , 2009 (this "Amendment"), amends that certain Change of Control Agreement dated , , as previously amended by Amendment to Change of Control Agreement dated , 200 (as so amended, the “Agreement”) by and among DNB FINANCIAL CORPORATION ("Holding Company"), DNB FIRST, NATIONAL ASSOCIATION, a national banking association with principal offices at 4 Brandywine Avenue, Downingtown, PA 19335 ("Bank") (Holding Company and Bank are sometimes referred to individually and collectively herein as the "Company") and , an individual ("Executive"). Background A.
